DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 9, 10, 14, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9-12 of US Patent 11,349,966 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application's claims 1, 2, 6, 9, 10, 14, 17, and 18 merely broaden the scope of the patented claims 1-3 and 9-12 by excluding certain limitations of the parent claims. The application's claims are nearly identical in every other aspect to the patented claims. Thus, the applicant is attempting to broaden the patented claims by excluding certain limitations in the application's claims, and it would have been obvious to one skill in the art, at the time of the invention, to omit such limitations. If the application allowed the application would grant broader protection to the applicant.
Claims 1-3 and 9-12 of the patented contain(s) every element of claims 1, 2, 6, 9, 10, 14, 17, and 18 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1, 2, 6, 9, 10, 14, 17, and 18 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 Fed. Cir. 1998 (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). Claims 1, 2, 6, 9, 10, 14, 17, and 18 are generic to the species of invention covered by claims 1-3 and 9-12 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985 (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944,214 USPQ 761,767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 1, 2, 6, 9, 10, 14, 17, and 18 were properly rejected under the doctrine of obviousness-type double patenting.  In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US Publication 2019/0116513 A1) in view of Tomeba et al (US Publication 2018/0176952 A1).
Regarding to claims 1 and 9, Verma discloses a station 115 in a wireless local area network WLAN system 100 (fig. 1 page 4 paragraph 0042), the station (fig. 7) comprising: a memory 730 (page 9 paragraph 0099); and a processor 740 coupled to the memory (page 9 paragraph 0100), wherein the processor is configured to: receive 805 a physical protocol data unit PPDU (fig. 8 page 9 paragraph 0102), wherein the PPDU 200-a includes a legacy signal field 208, a control signal field 210 contiguous to the legacy signal field, and a data field 218 (fig. 2 page 5 paragraph 0053), wherein the legacy signal field is received through a first symbol (page 3 paragraph 0040), and the control signal field is received through a second symbol (page 3 paragraph 0040), wherein the control signal field are generated based on a binary phase shift keying BPSK constellation (page 5 paragraph 0054), wherein the legacy signal field is generated based on a first signal bit (page 9 paragraph 0102; legacy preamble), wherein the control signal field is generated based on a second signal bit (page 9 paragraph 0102; HE preamble), and wherein the second signal bit includes a first control bit (subset of bits) for identifying that the PPDU is an extreme high throughput EHT PPDU (page 5 paragraph 0054); and decode 820 the PPDU based on the control signal field (page 9 paragraph 0105).
Verma fails to teach for the legacy signal field is generated based on a binary phase shift keying BPSK constellation. 
However, Tomeba discloses a station 2 in a wireless local area network WLAN system 3 (fig. 4 page 7 paragraph 0084) comprising receiving a PPDU include a legacy signal field (fig. 1) is generated based on a binary phase shift keying BPSK constellation (page 7 paragraph 0072).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the legacy signal field generation via BPSK constellation as taught by Tomeba into Verma’s system since such constellation is well-known modulation scheme in the art.
Regarding to claims 2, 10, and 18, Verma discloses the first signal bit and the second signal bit are encoded based on a binary convolutional coding (BCC) with a coding rate of 1/2 (page 5 paragraph 0054).
Regarding to claims 3, 11, and 19, Verma discloses  the first control bit has a zero value for the EHT PPDU (page 5 paragraph 0056).
Regarding to claims 4, 12, and 20, Verma discloses the first control bit has a non-zero value for a reserved purpose (page 5 paragraph 0056).
Regarding to claims 5 and 13, Verma discloses  the second signal bit further includes a second control bit related to a bandwidth of the PPDU (page 6 paragraph 0057).
Regarding to claims 6 and 14, Verma discloses the PPDU further includes an EHT control field 212 being contiguous to the control signal field (page 5 paragraph 0053).
Regarding to claims 7 and 15, Verm discloses the PPDU is received by an access point AP station or a non-AP station (page 9 paragraph 0101).
Regarding to claim 17, Verma discloses a station 105 in a wireless local area network WLAN system 100 (fig. 1 page 4 paragraph 0042), the station comprising: a memory (page 11 paragraph 0132); and a processor coupled to the memory (page 10 paragraph 0131), wherein the processor is configured to: generate a physical protocol data unit PPDU (page 5 paragraph 0050), wherein the PPDU 200-a includes a legacy signal field 208, a control signal field 210 contiguous to the legacy signal field, and a data field 218 (fig. 2 page 5 paragraph 0053), wherein the legacy signal field is received through a first symbol (page 3 paragraph 0040), and the control signal field is received through a second symbol (page 3 paragraph 0040), wherein the control signal field are generated based on a binary phase shift keying BPSK constellation (page 5 paragraph 0054), wherein the legacy signal field is generated based on a first signal bit (page 9 paragraph 0102; legacy preamble), wherein the control signal field is generated based on a second signal bit (page 9 paragraph 0102; HE preamble), and wherein the second signal bit includes a first control bit (subset of bits) for identifying that the PPDU is an extreme high throughput EHT PPDU (page 5 paragraph 0054); and transmit the PPDU based on the control signal field (page 5 paragraph 0052).
Verma fails to teach for the legacy signal field is generated based on a binary phase shift keying BPSK constellation. 
However, Tomeba discloses a station 2 in a wireless local area network WLAN system 3 (fig. 4 page 7 paragraph 0084) comprising receiving a PPDU include a legacy signal field (fig. 1) is generated based on a binary phase shift keying BPSK constellation (page 7 paragraph 0072).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the legacy signal field generation via BPSK constellation as taught by Tomeba into Verma’s system since such constellation is well-known modulation scheme in the art.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467